*469Defendant’s guilt was proven by legally sufficient evidence and the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490).
The court’s pre-voir dire instructions to the jury do not require reversal. Although the court was ill-advised in going into unnecessary detail as to the evidence that the prosecutor intended to offer at trial and the possibility of a "contrary” view, the court’s, additional explicit instructions to the jurors, that the evidence will come "from the witness stand * * * not me” and that a defendant in a criminal case has no burden to prove anything, were sufficient to dispel any prejudice to defendant. The court did not give the jurors a list of the elements of the charges (cf., People v Townsend, 67 NY2d 815), and the court’s preliminary instructions were otherwise balanced (cf., People v Compton, 119 AD2d 473).
We perceive no abuse of discretion in sentencing. Concur— Rosenberger, J. P., Ellerin, Rubin and Nardelli, JJ.